Citation Nr: 0020481	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
cavus, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1977 to October 
1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
10 percent disabling was denied for bilateral pes cavus.  


REMAND

Having reviewed the record, the Board has concluded that the 
instant claim must be returned to the RO in order to ensure 
compliance with due process considerations.  The record 
includes the report of a VA examination which was conducted 
in February 1999; however, it does not appear that the RO has 
had the opportunity to consider this examination report in 
conjunction with the veteran's increased rating claim.  As 
this evidence is pertinent to the veteran's appeal, the 
agency of original jurisdiction must review this evidence in 
the first instance and the veteran must be furnished with a 
Supplemental Statement of the Case in accordance with 38 
C.F.R. § 20.1304 (c) (1999).  See also 38 C.F.R. § 19.37 
(1999).  On remand, the RO will also have the opportunity to 
obtain the February 1999 examination worksheet.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should obtain the examination 
worksheet which was utilized in providing 
the objective findings on the February 
1999 examination report.  This worksheet 
should be associated with the claims 
folder.  

2.  Thereafter, the RO should review the 
veteran's claim based on all of the 
evidence which is now of record, and the 
veteran should be furnished with a 
Supplemental Statement of the Case which 
discusses all of the additional pertinent 
evidence received since the time of the 
May 1995 Statement of the Case.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




